On June 4, 2008, this court found Steven A. Bozsik to be a vexatious litigator under S.Ct.Prae.R. 14.5(B). This court further ordered that Bozsik was prohibited from continuing or instituting legal proceedings in this court without first obtaining leave. On September 3, 2010, Bozsik submitted a motion for leave to commence an original action in procedendo pursuant to S.Ct.Prae.R. 14.5. Upon consideration thereof,
It is ordered by the court that Steven A. Bozsik’s September 3, 2010 motion for leave is denied.